Citation Nr: 1619762	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2014.  The Veteran was informed in October 2014 that due to technical difficulties, a transcript of the proceedings was unavailable and was advised of his right to a new hearing.  The Veteran responded that he did not wish to appear at a new hearing. 

In February 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The Veteran's diagnosed bilateral sensorineural hearing loss is the result of in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with bilateral sensorineural hearing loss during the appeal period and maintains that the condition is due to acoustic trauma he experienced from aircraft engine noise during service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Here, the Veteran has current hearing loss for VA purposes.  See, e.g., the February 2009 VA examination report; see also 38 C.F.R. § 3.385. 

Additionally, hearing conservation data in the Veteran's service treatment records show that a significant deterioration in hearing acuity across all frequencies bilaterally during his first three years of service.  Furthermore, the Veteran's military occupational specialty (MOS) of Automatic Flight Control Systems Specialist carries a highly probable likelihood of exposure to hazardous noise levels.  Thus, in-service acoustic trauma is conceded.

Accordingly, the crux of this case rests on the final element of service connection, or nexus.  As noted in the Board's prior remand, the July 2009 VA examiner's opinion is inadequate, as it relied solely on normal hearing acuity at separation in support of a negative opinion.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).

The only other opinion of record addressing the etiology of the Veteran's hearing loss is that of the March 2015 VA examiner, who opined that the noise exposure from the military (airplane engine without the use of ear protection) is as least likely as not a contributing factor to the Veteran's current hearing loss.

Accordingly, as all elements of service connection are met, the benefit sought on appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


